Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  	Applicant’s amendment submitted on 13 August 2021, in which claims 4, 7, 9, 10, 14-16, have been amended, is acknowledged.
Claims 4, 6-12, 14-18 are pending in the instant application. 
Claims 9 and 10 are withdrawn, as being drawn to a non-elected invention.
Claims 4, 6-8, 11-12, 14-18 are being examined on their merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 August 2021 is acknowledged and considered. 
Response to arguments of 13 August 2021
On 13 August 2021, Applicant has amended independent claim 4 to be drawn to a method of treating a RSK-2 dependent hematologic cancer selected from a leukemia, a lymphoma and a myeloma in a subject in need thereof with a compound selected from 3 specific structures, wherein the compound decreases the phosphorylation of RSK-2 relative to the phosphorylation of RSK-2 in the absence of the compound.
Applicant’s arguments (Remarks of 13 August 2021, page 6) are persuasive and the rejection of claims 4, 6-8, 11-12, 14-18 under 35 U.S.C. 102(a)(1) over Hansen is herein withdrawn.



Applicant attacks the references by Arndt and Kang individually and argues (page 8-9) that Arndt is silent on treatment of RSK-2 dependent hematologic cancer with the instant compounds, and Arndt provides no guidance to why a POSITA would be directed toward treating an RSK-2 dependent leukemia, lymphoma or myeloma with the compounds of the instant invention. In response, references are not to be attacked individually; the rejection is made over the combined teachings of Arndt and Kang; Arndt teaches a method of treating a leukemia, a lymphoma or a myeloma with a compound of formula (I), such as compounds 52, 25, 182, which are the very compounds in the instant claims; Kang teaches the link between PDK1 and RSK2 and the role of RSK2 in hematopoietic cancers.
Applicant argues (page 8) that Arndt discloses over 700 compounds; that there is no reason to select the instant 3 compound from the compounds of Arndt (page 9); that Arndt does not suggest instant compound 1, 2 or 3 as lead compounds (page 8, last paragraph); and that Arndt does not teach that the compound decreases the phosphorylation of RSK-2 relative to the phosphorylation of RSK-2 in the absence of the compound (page 9, first paragraph). In response, Arndt teaches a method of treating a leukemia, a lymphoma or a myeloma with a compound of formula (I), such as compounds 52, 25, 182, which are the very compounds in the instant claims. Further, while Arndt discloses biological data for 443 compounds (Table 2); compounds 52, 25, 182 are three of the most potent compounds (in vitro IC50 <= 0.1 M, EC50 in cells <= 1M). As such, compounds 52, 25, 182 can be viewed as lead compounds among the 443 compounds in Table 2 disclosed by Arndt. Thus, a method of treating a hematologic cancer selected from 
Applicant argues (page 9-10) that none of the three RSK-specific inhibitors disclosed by Kang share structural similarities with instant compound 1, 2 or 3, and there is no motivation to develop the compounds of the instant disclosure for the treatment of an RSK-2 mediated hematological cancer selected from a leukemia, lymphoma or myeloma (page 10, first paragraph). Applicant argues (page 10-11) that combining the teachings of Arndt and Kang fails to result in the instant invention with a reasonable expectation of success. Applicant argues that different inhibitors have distinct activity profiles. Applicant argues that one of ordinary skill in the art could not have reasonably expected that compound 1, 2 or 3 would exhibit therapeutic effects for an RSK-2 dependent hematologic cancer selected from a leukemia, a lymphoma, or a myeloma.
 In response, the examiner’s position is that, even though Arndt does not specifically teach that any of the compounds 52, 25, 182 decrease the phosphorylation of RSK-2 relative to the phosphorylation of RSK-2 in the absence of compound, as in the instant claims, the ability to decrease the phosphorylation of RSK-2 in a subject upon administration, is an inherent property of the compound. In the instant case, decreasing phosphorylation of RSK-2 is inherently associated with administration of compounds 52, 25, 182 to treat a subject suffering from leukemia, lymphoma or myeloma. Therefore, administering compounds 52, 25, or 182 in the method of Arndt would inherently practice the method herein claimed.
The examiner acknowledges, reading the Specification, that the specific compounds of claim 4 are compounds that bind to the ATP-binding pocket of PDK1 and also show significant inhibition of the PIF-tide binding. Applicant has discovered that these 3 specific compounds 
While the mechanism by which these compounds bind to PDK1 (dual inhibitors) is taught in the Specification, the instant claims are drawn to a method of treating a subject having hematologic cancer, with the very same active compound, any of the three compounds in claim 4, in the same manner, i.e. administration to the same patient population (patients suffering from hematologic cancer), as described in the reference by Arndt. Even though Arndt does not specifically teach that the compound decreases the phosphorylation of RSK-2, the ability to decrease the phosphorylation of RSK-2 is an inherent pharmacological property of the compound. Therefore, administering a compound taught by Arndt to a patient suffering from leukemia, a lymphoma or a myeloma will inherently result in said compound decreasing the phosphorylation of RSK-2.
Importantly, Applicant has not shown how an RSK-2 dependent hematologic cancer selected from a leukemia, a lymphoma or a myeloma of the instant claims of 13 August 2021 is distinct from leukemia, a lymphoma or a myeloma taught by Arndt.
For all these reasons, the rejection of the claims is maintained and a modified rejection to the claims under 35 U.S.C. 103 is made below, based on Applicant’s amendment of 13 August 2021.
Applicant’s arguments (pages 12-16) against the rejections of the instant claims on the ground of nonstatutory obviousness-type double patenting over claims 1, 10, 12, 15 of U.S. 
Applicant re-iterates the same arguments as presented (see above) in the rejection under 35 U.S.C. 103, namely instant compound 1, 2 or 3 are not lead compounds; claims in the reference application are drawn generally to cancer, not to an “RSK-2 dependent cancer”; Kang’s RSK-2 inhibitors are structurally different from the instant compounds’ no motivation to combine with Kang; no reasonable expectation of success. In response, claims 12 and 15 in U.S. Patent 10,030,016 are drawn to a method of treating acute myeloid leukemia, which is a disease of the instant claims; further, claim 10 in U.S. Patent 10,030,016 specifically lists 16 compounds, one of the 16 compounds is a compound of the instant claims; other two compounds listed in claim 10 are direct structural homologs of the instant compounds. Further, Applicant has not shown how an RSK-2 dependent acute myeloid leukemia of the instant claims is distinct from acute myeloid leukemia recited by the claims of the reference patents.
For these and all the reasons presented above (see rejection to the claims under 35 U.S.C. 103), the rejections of the instant claims on the ground of nonstatutory obviousness-type double patenting over claims 1, 10, 12, 15 of U.S. Patent 10,030,016, in view of Kang; and over claims 1, 10 of U.S. Patent 9,546,165, in view of Kang, are herein maintained, and modified rejections are made below based on Applicant’s amendment of 13 August 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6-8, 11-12, 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  See MPEP 2163. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Independent claim 4 is directed to a method of treating a RSK-2 dependent hematological cancer in a subject in need thereof, with a compound selected from 

    PNG
    media_image1.png
    397
    365
    media_image1.png
    Greyscale

wherein the compound decreases the phosphorylation of RSK-2 relative to the phosphorylation of RSK-2 in the absence of compound. 
Thus, claims 4, 6-8, 11-12, 14-18, taken together with the specification, imply that any one of the three compounds above can treat a RSK-2 dependent hematological cancer in a subject in need thereof.
There is a level of uncertainty in determining what disease/ which subtype of hematological cancer is actually being treated with the instant compounds of claim 4. 
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have claimed a method of treating a RSK-2 dependent hematological cancer with a compound selected from a list of 3 compounds. The claims lack in written description because there is no disclosure for a compound being effective to treat a RSK-2 dependent hematological cancer.

    PNG
    media_image2.png
    176
    551
    media_image2.png
    Greyscale

Compound 2 
    PNG
    media_image3.png
    204
    625
    media_image3.png
    Greyscale
and Compound 3 
    PNG
    media_image4.png
    126
    323
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    59
    545
    media_image5.png
    Greyscale
 
are compounds that bind to the ATP-binding pocket of PDK1 and also show significant inhibition of the PIF-tide binding. The Specification teaches that a binding assay was developed [0158] to measure PIF-tide binding to PDK1: in this assay, a compound that binds to the ATP-
The Specification teaches [0158] a second method of monitoring the effect of compounds of PIF-tide binding to PDK1, namely a FRET assay showing that instant compound 1 and compound 2 show near complete inhibition of FRET between PDK1 and PIF-tide at 10 nM compound (Figure 13D).
The Specification also teaches [0158] that Compound 2 showed 90% P-RSK2 and 40% P-PDK1 inhibition at 4 h, while PDK1 inhibitor GSK2334470 showed only 20% P-RSK2 despite showing 50% P-PDK1 inhibition, indicating that RSK2 phosphorylation is more sensitive to inhibition of PDK1 by Compound 2 than by GSK-2334470. 
The Specification (Example 9, [0155]) provides guidance for X-ray crystal structures (Figures 12A-12E) showing that Compound 3 binds to the ATP-binding site of PDK1, and also binds allosterically (DFG loop), while PDK1 inhibitors GSK2334470 and BX-320 only bind to the ATP-binding site of PDK1. 
The Specification provides guidance for Compound 1, Compound 2, Compound 3 as being potent inhibitors of cell proliferation against a number of hematologic cancer cell lines, namely human cell lines (Table 1, page 47) MOLM-13 (acute myeloid leukemia (AML)), MV4-11 (AML), U-2932 (ABC-diffuse large B cell lymphoma), U-937 (histiocytic lymphoma), U-266 (multiple myeloma), RPMI-8226 (multiple myeloma), CMK (megakaryoblastic cell line), SU-DHL-4 (GCB-diffuse large B cell lymphoma), KG1 (AML), Mec-1 (chronic B-cell 
The Specification provides guidance for Compound 1 and Compound 2 as being efficient to induce apoptosis at 50 nM (Example 5, pages 48-49).
The Specification further provides guidance to Compound 2 being effective in inhibiting phosphorylation of PDK1 and RSK2 (Example 6, pages 49-51) (similar results with Compound 1, [0142]).
The Specification further provides guidance to Compound 1 and Compound 2, each administered po at 11 and 25 mg/kg, respectively, as being effective to cause tumor regression in a MV4-11 (human B-myelomonocytic leukemia) tumor xenograft animal model (Figures 11A and 11B).
The specification does not provide guidance for treatment of any RSK-2 dependent hematological cancer with Compound 1, Compound 2 or Compound 3.
Thus, the specification does not provide sufficient descriptive support for the claimed method of treating a RSK-2 dependent hematological cancer with the compounds in instant claim 4.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	



Claims 4, 6-8, 11-12, 14-18 are rejected under 35 U.S.C. 103 as obvious over Arndt et al. (US 2012/0208819, cited in PTO-892 of 26 June 2019), in view of Kang et al. (Expert Opinion on Therapeutic Targets 2011, 15 (1), 11-20, cited in PTO-892 of 22 January 2020). 
Arndt teaches a method of treating [0152] anaplastic large-cell lymphoma, leukemia (e.g. acute myeloid leukemia, T-cell leukemia, chronic lymphocytic leukemia), multiple myeloma with inhibitors of PDK1. 
Arndt specifically teaches (Table 1, page 282) the following compound: 

    PNG
    media_image6.png
    139
    360
    media_image6.png
    Greyscale
, which is the instant elected species, and Arndt also teaches (Table 1, page 271, page 335) the following compounds:

    PNG
    media_image7.png
    162
    341
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    124
    358
    media_image8.png
    Greyscale


which are compounds of instant claim 4,
as PDK1 inhibitors, useful to treat PDK1-mediated diseases. 
Thus, Arndt discloses the very compounds of instant claim 4 as PDK1 inhibitors useful to treat hematological cancers namely anaplastic large-cell lymphoma, acute myeloid leukemia, T-cell leukemia, chronic lymphocytic leukemia, multiple myeloma, which are diseases of instant claims  4, 7, 8, 14-18.
Arndt does not teach a method of treating a RSK-2 dependent hematological cancer with said compounds.

Kang (Expert Opinion on Therapeutic Targets 2011, 15 (1), 11-20) teaches targeting RSK2 in human hematopoietic malignancies (point 2, page 12, right column). Kang teaches the link between PDK1 and RSK2 activation (Figure 1, also last three lines, page 11, first paragraph, page 12, left column). Based on Figure 1 disclosed by Kang, inhibitors of PDK1 are expected to 

It would be obvious to treat a subtype of a hematological cancer, such as a RSK2 dependent subtype, with a PDK1 inhibitor compound 52, 25 or 182 disclosed by Arndt. The person of ordinary skill in the art would have been motivated to treat a RSK2 dependent hematological cancer which is a leukemia, a lymphoma or a myeloma, with compound 52, 25 or 182 disclosed by Arndt, because Arndt teaches that said compounds are PDK1 inhibitors, useful to treat a hematological cancer, and Kang teaches the link between PDK1 and RSK2 activation, and Kang further teaches that targeting RSK2 represents a potential effective anti-cancer therapy in treatment of relevant human cancers such as multiple myeloma. Thus, the person of ordinary skill in the art would have administered a PDK1 inhibitor compound 52, 25 or 182 disclosed by Arndt, in a method of treating a RSK-2 dependent hematological cancer which is a leukemia, a lymphoma or a myeloma (or a subtype thereof namely anaplastic large-cell lymphoma, acute myeloid leukemia, T-cell leukemia, or multiple myeloma), with the expectation that said compound is effective to treat said hematological cancer or a subtype thereof, such as an RSK-2 dependent subtype.
Even though Arndt does not specifically teach that any of the compounds 52, 25, 182 decrease the phosphorylation of RSK-2 relative to the phosphorylation of RSK-2 in the absence of compound, as in the instant claims, the ability to decrease the phosphorylation of RSK-2 in a subject upon administration, is an inherent property of the compound. In the instant case, decreasing phosphorylation of RSK-2 is inherently associated with treatment of a subject 
As such, claims 4, 6-8, 11-12, 14-18 are rejected as prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form 

Claims 4, 6-8, 11-12, 14-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1, 10, 12, 15 of U.S. Patent 10,030,016 (cited in PTO-892 of 26 June 2019), in view of Kang et al. (Expert Opinion on Therapeutic Targets 2011, 15 (1), 11-20, cited in PTO-892 of 22 January 2020). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 10, 12, 15 of U.S. Patent 10,030,016 render obvious the instant claims.
Claims 1, 10, 12, 15 of U.S. Patent 10,030,016 are drawn to a method of treating acute myeloid leukemia with a compound of formula I, or with a specific compound listed in claim 10. The genus of compounds of formula I encompasses the instant compounds. Compounds column 791, lines 40-45, and column 792, lines 50-55, of claim 10 of U.S. Patent 10,030,016 are direct structural homologs (H vs. CH3) of compounds of instant claim 4; compound column 791, lines 50-55 of claim 10 of U.S. Patent 10,030,016 is one of the compounds in instant claim 4.
Kang teaches targeting RSK2 in human hematopoietic malignancies (point 2, page 12, right column). Kang teaches the link between PDK1 and RSK2 activation (Figure 1, also last three lines, page 11, first paragraph, page 12, left column). Kang teaches that targeting RSK2 represents a potential effective anti-cancer therapy in treatment of hematopoietic cancers.
It would be obvious to treat a subtype of acute myeloid leukemia, such as a RSK-2 dependent acute myeloid leukemia, with a compound disclosed by claims 1, 10, 12, 15 of U.S. 
Even though claims 1, 10, 12, 15 of U.S. Patent 10,030,016 do not specifically teach that the compounds decrease the phosphorylation of RSK-2 relative to the phosphorylation of RSK-2 in the absence of compound, as in the instant claims, the ability to decrease the phosphorylation of RSK-2 in a subject upon administration, is an inherent property of the compound. Since claims 1, 10, 12, 15 of U.S. Patent 10,030,016 teach administration of the very same compound, to patients suffering from leukemia/ acute myeloid leukemia to treat said patients, said compound, upon administration, will elicit the same effect on the phosphorylation of RSK-2 in said patients. 
As such, claims 1, 10, 12, 15 of U.S. Patent 10,030,016 render obvious the instant claims.

Claims 4, 6-8, 11-12, 14-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1, 10 of U.S. Patent 9,546,165 (cited in PTO-892), in view of Kang et al. (Expert Opinion on Therapeutic Targets 2011, 15 (1), 11-20, cited in PTO-892 of  22 January 2020). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 10 of U.S. Patent 9,546,165 render obvious the instant claims.
Claims 1, 10 of U.S. Patent 9,546,165 are drawn to a compound of formula I; claim 10 lists 16 specific compounds. Compounds column 839, lines 60-65, and column 841, lines 15-25, of 3) of compounds of instant claim 4; compound column 840, lines 1-10 of claim 10 of U.S. Patent 9,546,165 is one of the compounds in instant claim 4.
The Specification of U.S. Patent 9,546,165 teaches (column 64, lines 36-38) that the compounds of the invention are PDK1 inhibitors useful to treat hematological cancers namely anaplastic large-cell lymphoma, acute myeloid leukemia, T-cell leukemia, chronic lymphocytic leukemia, multiple myeloma, which are diseases of instant claims 4, 7, 8, 14-18.
Kang teaches targeting RSK2 in human hematopoietic malignancies (point 2, page 12, right column). Kang teaches the link between PDK1 and RSK2 activation (Figure 1, also last three lines, page 11, first paragraph, page 12, left column). Kang teaches that targeting RSK2 represents a potential effective anti-cancer therapy in treatment of hematopoietic cancers.
It would be obvious to treat a subtype of acute myeloid leukemia, such as a RSK-2 dependent subtype, with a compound disclosed by claims 1, 10 of U.S. Patent 9,546,165. The person of ordinary skill in the art would have administered a compound of claims 1, 10 of U.S. Patent 9,546,165 to a subject in need thereof, in a method of treating a RSK-2 dependent hematological cancer namely anaplastic large-cell lymphoma, acute myeloid leukemia, T-cell leukemia, chronic lymphocytic leukemia, multiple myeloma, or acute myeloid leukemia, with the expectation that said compound is effective to treat said hematological cancer, or a subtype thereof, such as an RSK-2 dependent subtype. 
Even though claims 1, 10 of U.S. Patent 9,546,165 do not specifically teach that the compounds decrease the phosphorylation of RSK-2 relative to the phosphorylation of RSK-2 in the absence of compound, as in the instant claims, the ability to decrease the phosphorylation of RSK-2 in a subject upon administration, is an inherent property of the compound. Since U.S. 
As such, claims 1, 10 of U.S. Patent 9,546,165 render obvious the instant claims.

Conclusion
Claims 4, 6-8, 11-12, 14-18 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627